DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.      Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Laverty, US 2018/0204476 in view of Shapira et al., US 2014/0250147, and in further view of Okamoto et al., US 2014/0156279.

       Regarding claim 1, Laverty teaches of a method, comprising: 
       receiving, as input data, interactions with an interface configured with a mobile computing device (See [0023], [0034]-[0039], [0063], and [0068]-[0069] which discloses inputs of at least accessing the online platform from the mobile device, sensory inputs that are analyzed, and quiz answers), the interactions relating to an interpretation of a rule, policy, or protocol in response to an encountered situation (See [0023], [0033]-[0044], [0048]-[0054], and [0059] which discloses the interactions which relate to sports officiating and rules as it pertains to particular sporting situations), the interactions initiated using a dedicated application configured with the interface on the mobile computing device (See [0023]-[0025], [0034]-[0039], [0063], and [0068]-[0069] which discloses of the tool/application/platform running and/or being accessed on the mobile device for gathering the inputs);
       generating, as output data, a response to the interactions, by queueing at least one audio or video file in the specific material to the mobile computing device (See Fig.2-3; [0009], [0013], [0023], [0033]-[0034], [0040]-[0044], [0048]-[0054], and [0059] which discloses of displaying audio or video files pertaining to the officiating situation),
        constructing one or more of a summarization representing a desired interpretation of the rule or a desired response to the situation from the specific material in response to the user (See Fig.3; [0009], [0013], [0023], [0033]-[0034], [0040]-[0044], [0048]-[0054], and [0059] which discloses of the summary module and summary of the video and rule as it pertains to the officiating situation. Moreover, the overview 330 and review 370 may also be construed as a summary), and
        queuing one or both of an official version of the rule being interpreted, or an official response to the situation, from the specific material (See Fig.3; [0009], [0013], [0023], [0033]-[0034], [0040]-[0044], [0048]-[0054], and [0059] which discloses of the deep dive and final version which shows actual footage of the official of the officiating a response to the situation); and
        displaying, as a real-time reference tool for a user, the at least one audio or video file, the summarization, and the one or both of the official version and the official response on an interface of the mobile computing device (See Fig.3; [0009], [0013], [0023], [0033]-[0034], [0039], [0040]-[0044], [0048]-[0054], and [0059] which discloses of a steady stream of material being provided/real time of video being displayed via the tool/interface of the multiple materials of the video, summary, and official response).
       Laverty is silent with respect to the input data consisting of one or more user initiated voice based and touch based interactions representing a user request for information; analyzing the one or more voice based and touch based interactions, to recognize the user request for delivery of content in response to the user request and link the user request with the content that is relative to the encountered situation, by: classifying the user request from the one or more user-initiated voice-based and touch-based interactions, by modeling at least one signal generated following the one or more user-initiated voice-based and touch-based interactions to identify keywords that discern a user intent to identify a content portion and associating the touch-based interactions with signals representing one or more pre-defined areas of the user interface to identify keywords indicated in the touch-based interactions, identifying a specific database collection relating to the content portion and based on the user intent, and querying the specific database collection to identify specific material relative to the encountered situation that is responsive to the user request.
      However, in the same field of endeavor, Shapira teaches of the input data consisting of one or more user initiated voice based and touch based interactions representing a user request for information (See [0040], [0048], [0061], and [0072] which discloses of being able to enter a search query using touchscreen and/or speech recognition as well as selecting a search button to send the search query and selecting the desired content); analyzing the one or more voice based and touch based interactions, to recognize the user request for delivery of content in response to the user request and link the user request with the content that is relative to the encountered situation (See Fig.10-12B; [0040], [0048], [0061], [0072], and [0082] which discloses of using the search query requested by the user to deliver content and link the user request with content that is transmitted to the user device), by: classifying the user request from the one or more user-initiated voice-based and touch-based interactions, by modeling at least one signal generated following the one or more user-initiated voice-based and touch-based interactions to identify keywords that discern a user intent to identify a content portion (See [0040], [0048], [0061], [0072], [0074], [0079]-[0084], and [0088] which discloses of classifying the user request into a search query which may consist of functional, entity, name search, among other parameters to identify keywords/words to find/match relevant content), associating the touch-based interactions with signals representing one or more pre-defined areas of the user interface to identify keywords indicated in the touch-based interactions (See [0040], [0048], [0061], [0072], [0074], [0079]-[0084], and [0088] which discloses of touchscreen inputs by entering the words into a touchscreen keypad which is used to identify the words), identifying a specific database collection relating to the content portion and based on the user intent, and querying the specific database collection to identify specific material relative to the encountered situation that is responsive to the user request (See [0040], [0048], [0061], [0072], [0074], [0079]-[0084], and [0088] which discloses of querying the database/server to fetch the desired relevant matching content responsive to the user request).
       It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Laverty to have incorporated the teachings of Shapira for the mere benefit of allowing a user to search and fetch desired content.
     The combination of Laverty and Shapira is silent with respect to the modeling including at least one of matching voice signals generated in response to a voice interaction with signals representing known speech patterns to identify keywords in the voice-based interactions.
     However, in the same field of endeavor, Okamoto teaches of the modeling including at least one of matching voice signals generated in response to a voice interaction with signals representing known speech patterns to identify keywords in the voice-based interactions (See fig.3 and [0032] which discloses matching the voice signals/data from the voice and using the keyword extracted from the search condition dictionary to perform a search for content to the content database).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Laverty and Shapira to have incorporated the teachings of Okamoto for the mere benefit of allowing the user to more easily input search/query parameters.
      Regarding claim 2, the combination teaches the method of claim 1, wherein the encountered situation is a training situation where the user is training to apply the rule, policy or protocol (See Laverty, [0033]-[0034], [0040]-[0044], [0048], [0052]-[0054], and [0059]).
      Regarding claim 3, the combination teaches the method of claim 1, wherein the encountered situation requires a response to an actual situation involving an application of the rule, policy, or protocol (See Laverty, [0033]-[0034], [0040]-[0044], [0048], [0052]-[0054], and [0059]).
      Regarding claim 4, the combination teaches the method of claim 1, wherein the encountered situation is a sports referee training situation (See Laverty,[0023], [0041], [0056], and [0059]).
      Regarding claim 5, the combination teaches the method of claim 1, wherein the input data includes user interactions in the form of words generated by the user using a keypad associated within one or more of the dedicated application or the mobile computing device (See Shapira, [0040], [0048], [0061], [0072], [0074], [0079]-[0084], and [0088] touchscreen keypad on the application of the computing device for forming words for the search).
      Regarding claim 6, the combination teaches the method of claim 1, wherein the specific database collection in which the specific material is maintained is one or more relational databases (See Laverty, [0040]-[0041]), and wherein the querying involves converting the user request into a structured query to retrieve the specific material (See Shapira, [0040], [0048], [0061], [0072], [0074], [0079]-[0084], and [0088] which discloses of taking the user request and words and converting to a search query to fetch the desired content).
      Regarding claim 7, the combination teaches the method of claim 1, wherein the classifying the user request from the one or more user-initiated voice-based and touch-based interactions further comprises applying a probability analysis to determine a relevance for the user intent (See Shapira, [0088] which discloses of using heuristic techniques to score and estimate probability of whether the entity matches are a good match for the search query).
     Regarding claim 8, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.
     Regarding claim 9, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2.
     Regarding claim 10, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2.
     Regarding claim 11, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.
     Regarding claim 12, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.
     Regarding claim 13, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 6.
     Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7.
     Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.
     Regarding claim 16, the combination teaches the method of claim 15, wherein the user request is initiated using the dedicated application configured with the interface on the mobile computing device (See Shapira, [0040], [0048], [0061], [0072], [0074], [0079]-[0084], and [0088] which discloses of the search application on the computing device for the user request).
     Regarding claim 17, the combination teaches the method of claim 15, wherein the delivering includes displaying of the specific material as a real-time reference tool for a user on the dedicated application configured with the interface on the mobile computing device (See Laverty, [0013], [0023], and [0036]-[0037] which discloses platform for running the application and tool on a mobile computing device where the material is presented to the user, thereby being a real-time reference tool as the user is presented content when using the user interface of the too/application).
    Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2.
      Regarding claim 19, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.
      Regarding claim 20, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.
      Regarding claim 21, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.
      Regarding claim 22, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 6.
      Regarding claim 23, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7.
				Contact
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov